 Case 2:20-cv-02162-JTF-atc Document 7 Filed 11/02/20 Page 1 of 2                     PageID 22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ANDARIUS FRYE,                                   )
                                                   )
         Plaintiff,                                )
                                                   )       No. 2:20-cv-02162
                                                   )
  v.                                               )
                                                   )
  FLOYD BONNER and SHELBY                          )
  COUNTY JUSTICE COMPLEX,                          )
                                                   )
         Defendants.                               )


                        ORDER DISIMISSING CASE,
              ASSESSING STRIKE PURSUANT TO 28 U.S.C. 1915(g),
        CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
            AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On March 4, 2020, Plaintiff Andarius Frye, who is incarcerated at Shelby County Criminal

Justice Center (“SCCJC”), in Memphis, Tennessee under booking number 119110531, filed a pro

se complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1.)

       On October 7, 2020, the Court issued an order dismissing Frye’s complaint and granting

leave to file an amended complaint. (ECF No. 6.) Frye was warned that if he failed to file an

amended complaint within twenty-one days, the Court would dismiss the case, assess a strike

pursuant to 28 U.S.C. § 1915(g), and enter judgment. (Id. at PageID 21.)

       Frye has not filed an amended complaint, and the time within which to do so has expired.

Therefore, this case is DISMISSED WITH PREJUDICE in its entirety, and judgment will be

entered in accordance with the October 7, 2020 order dismissing the complaint for failure to state

a claim on which relief may be granted. Frye is assessed his first strike under 28 U.S.C. § 1915(g).
 Case 2:20-cv-02162-JTF-atc Document 7 Filed 11/02/20 Page 2 of 2                   PageID 23




This strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Frye would not be taken in good faith. If Frye

nevertheless files a notice of appeal and wishes to pay the $505 appellate filing fee using the

installment procedures of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b), he also must

submit a new in forma pauperis affidavit and a current copy of his inmate trust account statement

for the last six months.

       The Clerk is directed to prepare a judgment.

       IT IS SO ORDERED, this 2nd day of November, 2020.

                                              s/John T. Fowlkes, Jr.
                                             JOHN T. FOWLKES, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                2
